                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                               CASE NO.: 4:19-cr-90

 CHASE DAVIS,

               Defendant.


                                          ORDER

       Upon consideration of the request by the surety for return of the bond posted in the above

captioned case in the amount of $2,500.00, and a judgment of conviction having been entered in

this case, said request is hereby GRANTED.

       THEREFORE, IT IS HEREBY ORDERED that the Clerk of this Court shall disburse said

funds, plus any and all accrued interest, to the Surety, Thomas L. Davis, 218 Redan Drive,

Savannah, Georgia 31410.

       SO ORDERED, this 15th day of November, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
